 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-19 CKD
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   ISAIH PHELPS,                                        DATE: June 25, 2021
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Carolyn K. Delaney
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on June 7, 2021. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to August 20, 2021, at 2:00 p.m. before


      FINDINGS AND ORDER                                   1
 1 Magistrate Judge Kendall J. Newman.

 2         2.     The time between June 25, 2021, and August 20, 2021, shall be excluded from

 3 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 4         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 5

 6         IT IS SO ORDERED.

 7         Dated: June 7, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINDINGS AND ORDER                                2
